Case: 09-50648     Document: 00511031443          Page: 1    Date Filed: 02/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 19, 2010
                                     No. 09-50648
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

MEREDITH MAZE; JO ANN RIVERA, as next friend of M. M., a Minor
Child,

                                                   Plaintiffs - Appellants
v.

ROLAND TAFOLLA, Sheriff, Bexar County, Texas,

                                                   Defendant - Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:08-CV-263


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        A pretrial detainee and her minor daughter brought a Section 1983 claim
against the sheriff in charge of the county jail. Both claimed that violations of
their constitutional rights occurred when they were not allowed contact visits.
Summary judgment was granted for the sheriff. We AFFIRM.
                                           FACTS
        Meredith Maze was arrested in June 2005 and charged with murder. For
about two and a half years, she was incarcerated in the Bexar County Adult

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50648       Document: 00511031443          Page: 2    Date Filed: 02/19/2010

                                       No. 09-50648

Detention Facility in San Antonio, Texas, awaiting trial. When her detention
began, her daughter was two years old. The daughter was in the custody of
Maze’s mother throughout the period of pretrial detention. Maze was eventually
convicted of manslaughter.
       Soon after her detention, Maze learned that the facility provided a
program entitled “Mothers and Their Children,” or MATCH. It gave parenting
classes to incarcerated mothers and allowed them to have contact visits with
their children. The problem for Maze was that mothers detained on murder
charges were ineligible to participate.
       Maze pursued remedies within the detention facility to remove this
limitation but was unsuccessful.1 On March 31, 2008, Maze brought suit in the
United States District Court for the Western District of Texas. Also a plaintiff
is Maze’s mother, Jo Ann Rivera, who joined the suit as next friend of Meredith’s
five-year old daughter, Madison. We will refer to the plaintiffs as “Maze.” he
claim was under 28 U.S.C. § 1983. Damages were sought from the Bexar County
sheriff. An injunction also was requested that would stop enforcement of the
provision that inmates charged with murder could not participate in MATCH.
       The parties agreed that the Magistrate Judge could conduct all
proceedings and enter judgment in the case. See 28 U.S.C. § 636(c). On June 30,
2009, the Magistrate Judge granted summary judgment to the defendant. All
claims were dismissed. Maze appealed.
                                      DISCUSSION
       Maze raised only one issue on appeal: “Whether the trial Court granted
defendant’s motion for summary judgment in error due to plaintiffs’ alleged
failure to assert viable § 1983 claims.” A specific part of the argument is that
the Magistrate Judge should have applied strict scrutiny to the policy of not

       1
       In the district court, the sheriff claimed Maze had failed to exhaust her administrative
remedies. That claim was rejected and is not an issue on appeal.

                                              2
   Case: 09-50648    Document: 00511031443       Page: 3   Date Filed: 02/19/2010

                                    No. 09-50648

allowing detainees charged with murder to participate in MATCH, and not the
rational basis analysis that was used. There is also an effort to identify relevant
liberty interests in a manner different than was articulated below.
      These claims raise strictly legal questions, considered anew by us with
awareness of, but without deference to, the lower court’s legal conclusions. See
Morgan v. Quarterman, 570 F.3d 663, 666 (5th Cir. 2009).
      There are no contested facts on appeal.
      The parties do not criticize the Magistrate Judge’s explanation of the base
principles found in Turner v. Safley, 482 U.S. 78 (1987).          A jail or prison
regulation that “impinges on inmates’ constitutional rights . . . is valid if it is
reasonably related to legitimate penological interests.” Id. at 89. The Turner
Court collected four principles from several of its precedents to structure the
analysis of whether jail or prison regulations are reasonably related to legitimate
penological interests.
      (1) “First, there must be a ‘valid, rational connection’ between the prison
regulation and the legitimate governmental interest put forward to justify it.”
      (2) “A second factor relevant in determining the reasonableness of a prison
restriction . . . is whether there are alternative means of exercising the right that
remain open to prison inmates.”
      (3) “A third consideration is the impact accommodation of the asserted
constitutional right will have on guards and other inmates, and on the allocation
of prison resources generally.”
      (4) “Finally, the absence of ready alternatives is evidence of the
reasonableness of a prison regulation.”
Id. at 89-90 (citations omitted).
      As indicated, the Turner test applies to infringement on constitutional
rights. Maze’s argument is that there is a fundamental right “to foster and
nourish a mother-daughter relationship.” Fundamental rights generally cannot

                                         3
   Case: 09-50648    Document: 00511031443      Page: 4   Date Filed: 02/19/2010

                                   No. 09-50648

be abridged without the governmental regulation surviving strict scrutiny.
E RWIN C HEMERINSKY, C ONST. L AW: P RINCIPLES AND P OLICES § 10.1.1, at 792 (3d
ed. 2006). The sheriff is correct that such an argument was not made in the
district court. We do not address arguments raised for the first time on appeal.
Shanks v. AlliedSignal, Inc., 169 F.3d 988, 993 n.6 (5th Cir. 1999).
      The argument we do address is that MATCH itself created a liberty
interest. As Maze’s appellate brief describes the point, the right asserted is that
“of a pretrial detainee to participate equally in a county sponsored self-
improvement and contact visitation program without being arbitrarily and
unreasonably excluded on the sole basis of her criminal charge.”
      The Magistrate Judge never resolved whether there was a liberty interest
or some other qualifying constitutional right. Instead, the claim was found to
fail because of the Turner factors. We will also analyze the regulation without
first deciding if a qualifying right existed.
      We now apply Turner. Affidavits from detention facility officials explained
the reasons for barring those charged with murder from participating in the
program. Inmates have contact with their children in group settings. The
decision was made for safety reasons not to allow those charged with murder,
and thus not their children either, to be in group settings with inmates charged
with lesser crimes and with their children. Allowing higher-risk detainees to
have contact visits and to participate in programs separate from the remainder
of the participants would be expensive, requiring more guards or more risk.
There was no alternative form of contact visit available, but there were non-
contact visits that Maze had with her daughter.
      It is true that Maze presented competing affidavits stating expert opinion
that those accused of murder did not need to be segregated in a program such as
this from those accused of other crimes. We do not find that this lawsuit is the
place for that debate to be resolved. It was enough that legitimate interests

                                         4
   Case: 09-50648    Document: 00511031443       Page: 5   Date Filed: 02/19/2010

                                   No. 09-50648

were articulated, that they are reasonable ones, and the sheriff had adopted
them as reasons to leave those charged with murder ineligible for MATCH.
Barring those who may have committed a murder was “reasonably related to
legitimate penological interests.”
      In summary, there was a reasonable connection between the manner in
which MATCH operated and legitimate governmental interests. Accommodation
of higher-risk inmates would have either been expensive or would have
increased risks. Other alternatives, primarily non-contact visits, were made
available. There simply were no “ready alternatives” that would have provided
contact visits and parenting classes for those charged with murder.
      A relatively recent Supreme Court decision, though distinguishable, gives
insight on the present status of Turner. See Overton v. Bazzetta, 539 U.S. 126
(2003). The plaintiffs were not pretrial detainees but inmates serving their
sentences after conviction, a distinction Maze points out in rejecting the
applicability of its reasoning. The State of Michigan limited the number and
category of people who could have contact visits with inmates; prisoners
classified as the highest security risks could not have contact visits at all. Id. at
129-30. The Court applied Turner: each rule bore a rational relationship to
legitimate penological interests; the prison had maintained some forms of visits
for almost all inmates; the impact of accommodation on guards, other inmates,
and resources would be significant.       Id. at 133-36.   As to alternatives, the
standard that must be met is that there is “some obvious regulatory alternative
that fully accommodates the asserted right while not imposing more than a de
minimis cost to the valid penological goal.” Id. at 136 (citing Turner, 482 U.S.
at 90-91). There were no such alternatives. Id.
      The status of pretrial detainees such as Maze, whose conviction for murder
might be in her future, and that of inmates in state and federal prisons whose
convictions for crimes are in their past, is distinguishable. Yet we do not see a

                                         5
   Case: 09-50648   Document: 00511031443     Page: 6   Date Filed: 02/19/2010

                                 No. 09-50648

source of authority for holding that the Turner test applies differently. The
evidence will be different at times, but the standard is the same.
      The fact that Maze eventually was found guilty only of manslaughter, an
offense that apparently would not have barred her participation in MATCH, is
of no consequence in the present suit. The sheriff had to make determinations
about participation based on reasonable classifications. Maze was classified as
high-risk based on the charge against her. That was reasonable.
      The MATCH program’s prohibitions applicable to detainees charged with
murder are valid regulations. We AFFIRM.




                                       6